Case 1:17-cv-00335-GJQ-RSK ECF No. 56 filed 10/03/18 PageID.524 Page 1 of 15



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN

    Karen Saunders,

          Plaintiff,                                  Case No.: 1:17-cv-00335-GJQ-RSK
                                                      Hon. Judge Gordon J. Quist
    v.                                                Magistrate Judge Ray Kent

    Dyck-O’Neal, Inc.,                                ORAL ARGUMENT REQUESTED

          Defendant.

     BRIEF IN SUPPORT OF DEFENDANT’S MOTION FOR RECONSIDERATION OF
    OPINION AND ORDER DENYING SUMMARY JUDGMENT OR, ALTERNATIVELY,
           FOR CERTIFICATION OF CONTROLLING ISSUES OF LAW FOR
                          INTERLOCUTORY APPEAL

         Defendant Dyck-O’Neal, Inc. (“Dyck-O’Neal”), through its undersigned counsel, Varnum

LLP, respectfully submits this brief in support of Dyck-O’Neal’s motion for reconsideration of the

Court’s Opinion and Order denying Dyck-O’Neal’s motion for summary judgment. Alternatively,

Dyck-O’Neal requests certification of the controlling issues of law implicated by the Court’s ruling

for interlocutory appeal.

                                    I.      INTRODUCTION

         This case explores the reach of the Telephone Consumer Protection Act, 47 U.S.C. § 227

et seq. (the “TCPA” or the “Act”), and requires this Court to determine, in a case of first

impression, whether delivery of a message directly to the landline of a wireless service provider

which bypasses the recipient’s cell phone number and handset, altogether, and does not otherwise

result in any charge to the recipient qualifies as a “call” subject to the prohibitions set forth in 47

U.S.C. § 227(b)(1)(A)(iii).




	                                                 1
Case 1:17-cv-00335-GJQ-RSK ECF No. 56 filed 10/03/18 PageID.525 Page 2 of 15



        The TCPA was enacted in 1991 to protect consumer privacy by prohibiting unwanted

telemarketing calls, autodialed or prerecorded calls, and unsolicited faxes. But technology has

changed significantly since passage of the Act resulting in an outdated regulatory scheme that

presents substantial risk and potentially ruinous liability for businesses across nearly every

industry. Indeed, the technology at issue in this case was not in existence at the time the Act was

passed and was specifically designed to deliver messages in a passive and non-intrusive manner.

        Not surprisingly, the Federal Communications Commission (“FCC”), which is charged

with implementing the Act, has struggled mightily to understand this rapidly evolving

technological landscape, releasing a series of rules and declaratory rulings to clarify the TCPA’s

reach. Unfortunately, such efforts have added confusion, not clarity, to the regulatory landscape

resulting in increased litigation and wildly conflicting case law, sometimes within the same

jurisdiction or court.

        The recent decision of ACA Int’l v. FCC, 885 F.3d 687 (D.C. Cir. 2018) (“ACA

International”) illustrates the problem. In ACA International, the D.C. Circuit was tasked with

analyzing, inter alia, whether the FCC’s expansive definition of the term “capacity”, as enunciated

in the Commission’s 2015 Declaratory Ruling, could be squared with the Act’s plain language

defining an “automatic telephone dialing system” as equipment that “has the capacity” to “store or

produce telephone numbers to be called, using a random or sequential number generator,” and “to

dial such numbers.” 47 U.S.C. § 227(a)(1). In its 2015 Ruling, the FCC declined to define a

device's “capacity” in a manner confined to its “present capacity.” Instead, the FCC construed a

device's “capacity” to encompass all of its “potential functionalities” including future

modifications such as software changes. ACA Int’l, 885 F.3d 687, 693–94 (citations omitted). The

resulting interpretation swept old, new and not yet developed technology under the purview of the




	                                               2
Case 1:17-cv-00335-GJQ-RSK ECF No. 56 filed 10/03/18 PageID.526 Page 3 of 15



Act. The D.C. Court, in rejecting the FCC’s expansive interpretation of the Act, concluded that the

FCC went too far:

       “[T]here is no expectation that a statute's reach necessarily will precisely match
       Congress's findings about a problem it aims to address, and Congress might well
       fashion a statute's operative provisions with built-in flexibility to accommodate
       expansion of the concerns animating the legislation over time. But a several-fold
       gulf between congressional findings and a statute's suggested reach can call into
       doubt the permissibility of the interpretation in consideration.”

       ACA Int’l, 885 F.3d 687, 698 (C.A. D.C., 2018).

       Here, the Court’s Opinion and Order denying Dyck-O’Neal’s motion for summary

judgment (the “Order”) ostensibly seeks to strike a similar balance between Congressional intent

and evolving technologies as was posed to the D.C. Circuit in ACA Int’l but like the FCC’s 2015

Ruling, the Order goes too far. The Order unilaterally broadens, and substantially so, the type of

technology regulated under the TCPA at the expense of law-abiding companies committed to using

new and evolving technologies to deliver messages in lieu of phone calls.

       For the reasons that follow, Dyck-O’Neal respectfully submits that the Court’s Order

misapprehended the facts and controlling law resulting in palpable defect which, if corrected, will

result in a different disposition of the case. Alternatively, the Court should certify the controlling

issue in this case for immediate appeal.

                               II.     PROCEDURAL POSTURE

       On April 18, 2018, Dyck-O’Neal filed its motion for summary judgment. Dyck-O’Neal

argued, inter alia, that the delivery of a voice message to a landline for Plaintiff’s wireless service

provider – not Plaintiff’s telephone number – using VoAPPs’ DirectDROP Voicemail technology

does not implicate the TCPA because no “call” is made “to any telephone number assigned to a

paging service, cellular telephone service, specialized mobile radio service, or other radio common




	                                                 3
Case 1:17-cv-00335-GJQ-RSK ECF No. 56 filed 10/03/18 PageID.527 Page 4 of 15



carrier service,” nor does the delivery of such voicemail result in “the called party [being] charged

for the call.” 47 U.S.C. § 227(b)(1)(A)(iii).

       On July 16, 2018, following briefing by both sides, the Court entered its Order denying

Dyck-O’Neal’s motion. In doing so, the Court concluded that use of direct to voicemail technology

qualifies as a “call” within the purview of the TCPA because the purpose of delivering such a

message is to invite communication with the recipient of the message. The Court did not rely on

the Act’s language or any FCC interpretation directly on point. The Court took a more simplistic

view of the messages in this case reasoning that the practical “effect” of the messages was the

same for a recipient regardless of how or where such messages were delivered and, therefore,

determinative of the controlling legal issue presented in Dyck O’Neal’s motion.

       On September 11, 2018, the Court entered a Case Management Order establishing

deadlines for the completion of discovery, class certification briefing and the filing of dispositive

motions. These tasks were deferred pending the Court’s Order on the controlling issue of law

raised in Dyck-O’Neal’s motion.

                               III.    SUMMARY OF ARGUMENT

       Before the Court and the parties expend further resources litigating the remaining issues

this case, Dyck-O’Neal respectfully seeks reconsideration of the Court’s Order or, in the

alternative, certification of the controlling issues of law identified in the Order for interlocutory

appeal. Careful review of the Order reveals that the case law and the technological analogs which

buttressed the Court’s ruling are distinguishable from the facts and law at issue in this case. Neither

the plain language of the Act or a desire to uphold Congressional intent as “new technologies

emerge” justifies expansion of the Act as provided for in the Order. Reconsideration of these issues

will result in a different disposition of this case conserving substantial judicial resources.




	                                                 4
Case 1:17-cv-00335-GJQ-RSK ECF No. 56 filed 10/03/18 PageID.528 Page 5 of 15



       Even if the Court is not persuaded that a different disposition is appropriate, the issues

implicated in the Order undoubtedly involve controlling questions of law as to which there are

substantial grounds for difference of opinion. By the Court’s own admission, “this is a case of first

impression” and no other court has “addressed whether direct-to-voicemail, or direct drop

voicemails, are within the compass of 47 U.S.C. § 227(b)(1)(A)(iii).” An immediate appeal from

the Order will materially advance the ultimate termination of this first-in-kind litigation and

provide important clarification to the parties, this Court and interested parties within the Sixth

Circuit and beyond.

                          IV.     ARGUMENT AND AUTHORITIES

       A.      The Court’s Order Denying Dyck-O’Neal’s Motion for Summary Judgment
               Misapprehended the Facts and Controlling Law and Should be Corrected

       Dyck-O’Neal respectfully seeks reconsideration of the Court’s Order. The standard of

review to be employed by the Court when examining a motion for reconsideration is the “palpable

defect” standard. W.D. Mich. L.R. 7.4(a). A “palpable defect” is a “defect which is obvious, clear,

unmistakable, manifest, or plain.” Olson v. The Home Depot, 321 F.Supp.2d 872, 874 (E.D. Mich.

2004). The movant must show that (1) the court and the parties have been misled by a “palpable

defect,” and (2) correcting the defect will result in a different disposition of the case. W.D. Mich.

L.R. 7.4(a). A court should exercise discretion, and reconsider its prior ruling, “where the court

has misapprehended the facts, a party’s position or the controlling law.” Cactus Drilling Co., LLC

v. Nat’l Union Fire Ins. Co of Pittsburgh, PA, CIV-12-00191-M, 2014 WL 1338138, at *1 (W.D

Okla. Apr. 2, 2014). Here, the Court’s Order misapprehended the facts and controlling law

resulting in palpable defect which, if corrected, will result in a different disposition of the case.

       The TCPA prohibits the making of any “call” using “any automatic telephone dialing

system” or “an artificial or prerecorded voice” to “any telephone number assigned to a paging



	                                                 5
Case 1:17-cv-00335-GJQ-RSK ECF No. 56 filed 10/03/18 PageID.529 Page 6 of 15



service, cellular telephone service, specialized mobile radio service, or other radio common carrier

service, or any service for which the called party is charged for the call unless the person gives

prior consent or the call is made for emergency purposes.” 47 U.S.C. § 227(b)(1)(A)(iii). In passing

the TCPA, Congress directed the FCC to “prescribe regulations to implement the requirements of

this subsection . . . .” 47 U.S.C. § 227(b)(2). The FCC has reaffirmed that there can be no liability

under the TCPA unless a call is placed “[t]o any telephone number assigned to a paging service,

cellular telephone service, specialized mobile radio service, or other radio common carrier service,

or any service for which the called party is charged for the call.” 47 C.F.R. § 64.1200(a)(1)(iii).

       Despite this statutory and regulatory backdrop, the Court concluded that because

voicemails and text messages have been declared by other courts to be subject to the same TCPA

restrictions as traditional calls, the TCPA should be expanded to include VoApps’ direct-to-

voicemail message technology because the “effect” of receiving a notification alerting one to the

existence of a new voice mail stored on the phone provider’s server is essentially the same for the

recipient whether the phone rings or not. The problem, of course, is that the TCPA expressly

regulates the type of technology which can be used to place calls to a paging service, cellular

telephone service, specialized mobile radio service, or other radio common carrier. The messages

at issue here were not directed at or made to a paging service, cellular telephone service,

specialized mobile radio service, or other radio common carrier nor did they result in charges to

the Plaintiff. Accordingly, the TCPA is not applicable to this case, as with traditional voice mail

or text messages, because neither prong of 47 U.S.C. § 227(b)(1)(A)(iii) is triggered by the direct

drop messages at the heart of this case.

       Indeed, if the TCPA extended to all calls and pre-recorded messages without regard to

whether a call was, in fact, placed to a “telephone number assigned to a paging service, cellular




	                                                6
Case 1:17-cv-00335-GJQ-RSK ECF No. 56 filed 10/03/18 PageID.530 Page 7 of 15



telephone service, specialized mobile radio service, or other radio common carrier service, or any

service for which the called party is charged for the call” to initiate such call or message, the TCPA

would, by extension, reach calls made to landlines which are then forwarded to cellular phones.

After all, the “effect” of receiving such a call is the same regardless of whether the call was initiated

to a landline and then transferred to the recipient’s cell phone. Yet, courts routinely reject such

claims, and for good reason, because calls to landlines are not covered under the plain language of

47 U.S.C. § 227(b)(1)(A)(iii). See, Harper v. Credit Control Services, Inc., 863 F. Supp. 2d 125,

126 (D. Mass., 2012) (finding no TCPA liability where the calls at issue calls were made to a

landline and then forwarded to plaintiff’s cellular phone).

         The same holds true for calls made to voice over Internet Protocol (“VoIP”) numbers. Such

numbers do not fall under the umbrella of a paging service, cellular telephone service, specialized

mobile radio service, or other radio common carrier service. Again, the “effect” of receiving a call

made to a VoIP service is the same – the recipient can choose to answer the call, retrieve a message

or do nothing at all. However, because VoIP calls are not placed to one of the “services”

enumerated in 47 U.S.C. § 227(b)(1)(A)(iii), the TCPA is only applicable to such calls if the

recipient is charged for the call. Klein v. Commerce Energy, Inc., 256 F.Supp.3d 563, 582 (W.D.

Pa., 2017); Baemmert v. Credit One Bank, N.A., 271 F.Supp.3d 1043, 1049 (W.D. Wis., 2017).

         It is true that the legislative history suggests the general intent of Congress in passing the

TCPA was to protect consumer privacy by prohibiting unwanted telemarketing calls, autodialed

or prerecorded calls, and unsolicited faxes. But legislative history cannot trump the clear words of

a statute, particularly when the FCC has not issued any rules or declaratory rulings directly on

point.




	                                                  7
Case 1:17-cv-00335-GJQ-RSK ECF No. 56 filed 10/03/18 PageID.531 Page 8 of 15



       In Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637 (7th Cir. 2012), the court

concluded that voice mails left for a plaintiff were actionable under the TCPA because defendant

made calls to a “cellular telephone service” as expressly required under 47 U.S.C. § 227(b)(1) to

deliver the voice mails at issue. Soppet at 638 (“This suit arises from dozens of automated calls

made to two cell numbers, which went to voicemail and thus consumed minutes from the

subscribers' plans.”). The decisions in Powell and Castro follow the same analysis. See, Powell v.

West Asset Management, Inc., 773 F. Supp. 2d 761, 763 (N.D. Ill., 2011) (“defendant called

plaintiff on his cellular phone twenty-five times”); Castro v. Green Tree Servicing LLC, 959 F.

Supp. 2d 698, 720 (S.D. N.Y., 2013) (“Green Tree placed at least thirty-four calls to Plaintiffs'

cellular phones using an auto dialer.”). None of these decisions support the proposition that a voice

message is actionable, per se, without regard to whether a call was, in fact, initiated to a service

enumerated in 47 U.S.C. § 227(b)(1)(A)(iii) to deliver such message.

       Cases holding that text messages are regulated by the TCPA are also distinguishable

because the FCC has specifically determined that a text message falls within the meaning of “to

make any call” in 47 U.S.C. § 227(b)(1)(A). Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016),

citing Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009), In Satterfield, the

Ninth Circuit reasoned that:

       While the TCPA does not define “call,” the FCC has explicitly stated that the
       TCPA's prohibition on ATDSs “encompasses both voice calls and text calls to
       wireless numbers including, for example, short message service (SMS) calls....” In
       re Rules and Regulations Implementing the Telephone Consumer Protection Act of
       1991, Report and Order, 18 FCC Rcd. 14014, 14115 (July 3, 2003) (hereinafter
       “2003 Report and Order”). The FCC subsequently confirmed that the “prohibition
       on using automatic telephone dialing systems to make calls to wireless phone
       numbers applies to text messages (e.g., phone-to-phone SMS), as well as voice
       calls.” In the Matter of Rules and Regulations Implementing the Controlling the
       Assault of Non–Solicited Pornography and Marketing Act of 2003; Rules and
       Regulations Implementing the Telephone Consumer Protection Act of 1991, 19
       FCC Rcd. 15927, 15934 (FCC August 12, 2004). In the Notice of Proposed



	                                                8
Case 1:17-cv-00335-GJQ-RSK ECF No. 56 filed 10/03/18 PageID.532 Page 9 of 15



       Rulemaking of the CANSPAM Act, the FCC also noted “that the TCPA and
       Commission rules that specifically prohibit using automatic telephone dialing
       systems to call wireless numbers already apply to any type of call, including both
       voice and text calls.” Id. at 15933. Therefore, the FCC has determined that a text
       message falls within the meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A).

       Satterfield, 569 F.3d 946, 952 (9th Cir. 2009)

       Significantly, the Satterfield Court did not unilaterally decide to expand the plain language

of the Act in hopes of matching Congressional intent. Rather, the Satterfield Court applied

Chevron deference to the FCC’s ruling. Chevron, U.S.A., Inc. v. Natural Resources Defense

Council, Inc., 104 S. Ct. 2778, 2779 (1984). Here, the FCC has not provided rules or declaratory

guidance regarding whether the direct drop voicemail technology at issue in this case is subject to

the TCPA. Accordingly, the Court must apply the Act as written.

       Simply put, delivering a message to a landline assigned to a phone carrier which can then

be accessed by a phone subscriber at a later time using his or her phone, does not and cannot

transform such a message into a “call” made to a paging service, cellular telephone service,

specialized mobile radio service, or other radio common carrier. Because Plaintiff did not and

cannot establish that she was charged for the messages under the “charge” prong of § 227(b)(1)(A),

either, the Court’s determination that the messages at issue qualify as “calls” which fall under the

purview of the TCPA constitutes palpable defect. Indeed, the Court’s Order, which drastically

expands the reach of the TCPA finds no support in either the clear words of the statute, any

regulatory pronouncement by the FCC or the cases cited in support of the Court’s Order.

       These “palpable defects” informed the Court’s decision and, if corrected, will result in a

different disposition of the case. Accordingly, Dyck-O’Neal respectfully seeks reconsideration of

the Order.




	                                                9
Case 1:17-cv-00335-GJQ-RSK ECF No. 56 filed 10/03/18 PageID.533 Page 10 of 15



       B.      The Court Should, In the Alternative, Certify the Issues Raised in the Order
               For Immediate Interlocutory Appeal

       As set forth above, the case law and the technological analogs underlying the Court’s ruling

are distinguishable from the facts and law at issue in this case. The Court’s Order, which drastically

expands the reach of the TCPA in a material and completely unprecedented way, cannot be squared

with the plain language of the Act, regulatory guidance or case law and presents a “several-fold

gulf” between congressional findings and the TCPA’s logical reach.

       Even if the Court is not persuaded that a different disposition is appropriate, the issues

implicated in the Order involve controlling questions of law as to which there are substantial

grounds for difference of opinion. An immediate appeal from the Order will materially advance

the ultimate termination of this first-in-kind litigation and provide important clarification to the

parties, this Court and interested parties within the Sixth Circuit and beyond. Because the parties,

the Court and district courts within this Circuit and beyond will benefit from appellate guidance

on these issues, Dyck-O’Neal respectfully requests that the Court certify the following question:

       For purposes of the Telephone Consumer Protection Act, does delivery of a
       message directly to the landline of a wireless service provider which bypasses the
       recipient’s cell phone number and handset, altogether, and does not otherwise result
       in any charge to the recipient qualifies as a “call” subject to the prohibitions set
       forth in 47 U.S.C. § 227(b)(1)(A)(iii)?

       Correct and timely resolution of this important, case-dispositive question is critical and will

allow this case to be efficiently resolved as contemplated by the federal rules. Furthermore, the

legal grounds upon which the Order is based will undoubtedly trigger widespread, conflicting

litigation in federal district courts nationwide weigh also weighs in favor of an immediate appeal.

       Motions seeking certification of a court order for immediate appeal are governed by 28

U.S.C. § 1292(b):




	                                                10
Case 1:17-cv-00335-GJQ-RSK ECF No. 56 filed 10/03/18 PageID.534 Page 11 of 15



        When a district judge, in making in a civil action an order not otherwise appealable
        under this section, shall be of the opinion that such order involves a controlling
        question of law as to which there is substantial ground for difference of opinion and
        that an immediate appeal from the order may materially advance the ultimate
        termination of the litigation, he shall so state in writing in such order. The Court of
        Appeals which would have jurisdiction of an appeal of such action may thereupon,
        in its discretion, permit an appeal to be taken from such order, if application is made
        to it within ten days after the entry of the order: Provided, however, that application
        for an appeal hereunder shall not stay proceedings in the district court unless the
        district judge or the Court of Appeals or a judge thereof shall so order.

        28 U.S.C. § 1292(b).

        This Court may certify an order for interlocutory appeal if three requirements are satisfied:

(1) the order involves a controlling question of law, (2) a substantial ground for difference of

opinion exists regarding the correctness of the decision, and (3) an immediate appeal may

materially advance the ultimate termination of the litigation. 28 U.S.C. § 1292(b). In re Memphis,

293 F.3d 345, 350 (6th Cir. 2002), citing Cardwell v. Chesapeake & Ohio Ry. Co., 504 F.2d 444,

446 (6th Cir.1974).

        The first and the third requirements are closely tied. Newsome v. Young Supply Co., 873 F.

Supp. 2d 872, 878 (E.D. Mich. 2012). A question of law is “controlling” if “interlocutory reversal

might save time for the district court, and time and expense for the litigants,” Johnson v Burken,

930 F.2d 1202, 1206 (7th Cir. 1991), and the ultimate termination of litigation” is materially

advanced if immediate appeal would “save[] judicial resources and litigant expense,” Deutsche

Bank Nat’l Trust Co. v. Weickert, 638 F. Supp. 2d 826, 831 (N.D. Ohio 2009).

        Here, the first and third requirements for interlocutory review – that the order to be certified

involve a “controlling question of law” which will materially advance the litigation – are both

satisfied. The Sixth Circuit has said that “[a] legal issue is controlling if it could materially affect

the outcome of the case.” In re Memphis, supra, at 350. Notably, “resolution of the issue need not

terminate the case.” Hurley v. Deutsche Bank Trust Co. Americas, 2009 WL 1067314, at *3 (W.D.



	                                                 11
Case 1:17-cv-00335-GJQ-RSK ECF No. 56 filed 10/03/18 PageID.535 Page 12 of 15



Mich. Apr. 21, 2009), citing In re Baker & Getty Fin. Servs., 954 F.2d 1169, 1172 n.8 (6th Cir.

1992); In re Fascella Enters., Inc., 2008 WL 4155676, at *2 (E.D. Pa. Sept.10, 2008) (“The issue

need not be one that would terminate the litigation, nor need it be determinative of the claims on

their merits.”). However, resolution of such issues must advance the case in a material and

meaningful way. This threshold is met in this instance.

       Whether delivery of a message directly to the landline of a wireless service provider which

bypasses the recipient’s cell phone number and handset, altogether, and does not otherwise result

in any charge to the recipient qualifies as a “call” subject to the prohibitions set forth in 47 U.S.C.

§ 227(b)(1)(A)(iii) is a question of law that controls the outcome of this case. The answer to this

question will determine whether Plaintiff’s claims, which arise solely under the TCPA, are

properly before this Court. If the messages at issue do not implicate the TCPA, this litigation will

be terminated or substantially altered.

       Absent immediate review of this controlling question of law, the parties will be forced to

resume costly and time-consuming discovery and undertake class certification briefing, dispositive

motion practice and possibly trial. In the meantime, companies will not be able to use the

technology at issue without risk of ruinous liability, despite the fact that no congressional,

regulatory or precedential authority expressly places direct drop voicemail within the four corners

of the TCPA. Requiring the parties to proceed down this path is not a meaningful or efficient

exercise. Thus, the first and third elements undoubtedly weigh in favor of certification.

       There are also substantial grounds for a difference of opinion regarding the propriety of the

Court’s Order. Substantial grounds for differences of opinion exist when (1) the issue is difficult

and of first impression; (2) a difference of opinion exists within the controlling circuit; or (3) the

circuits are split on the issue.” West Tenn. Chapter of Assoc. Builders & Contractors, Inc. v. City




	                                                12
Case 1:17-cv-00335-GJQ-RSK ECF No. 56 filed 10/03/18 PageID.536 Page 13 of 15



of Memphis, 138 F.Supp.2d 1015, 1019 (W.D. Tenn. 2000); Eagan v. CSX Transp., Inc., 294 F.

Supp. 2d 911, 916 (E.D. Mich. 2003).

       As the Court and the parties have readily acknowledged, “this is a case of first impression”

and no other court has “addressed whether direct-to-voicemail, or direct drop voicemails, are

within the compass of 47 U.S.C. § 227(b)(1)(A)(iii).” Despite this dearth of authority, the Court’s

Order drastically expands the reach of the TCPA under the auspices of congressional intent despite

the fact that no definitive statutory or regulatory basis exists to apply the Act’s prohibitions to the

technology at issue.

       Although the Court characterizes the message drop technology used in this case as a “back

door into [Plaintiff’s] voicemail box,” direct drop messaging avoids the specific harm that the

TCPA was designed to prevent – the scourge of repeated, dropped or dead air calls. The Act was

not designed to prevent companies from using new and evolving technology to transmit messages

in a passive, unobtrusive manner. Such messages allow recipients the freedom to dial into their

carrier’s voicemail service platform to retrieve a message or not, as and when they see fit, without

incurring any charges. The issues raised in this case are novel, complex and subject to a good faith

difference of opinion regarding the scope and applicability of the TCPA to the specific technology

at issue. Thus, the second and final factor also weighs in favor of certification for immediate review

by the Sixth Circuit.

       In sum, the controlling question of law in this action presents a difficult question of first

impression and substantial grounds exist for reasonable minds to disagree. Dyck O’Neal has

presented several compelling reasons why the Order conflicts with the clear language of the TCPA

and why the facts of this case and the technology at issue are distinguishable from traditional voice

and text messages which do fall within the purview of the Act. To proceed with protracted, costly




	                                                13
Case 1:17-cv-00335-GJQ-RSK ECF No. 56 filed 10/03/18 PageID.537 Page 14 of 15



and potentially ruinous litigation of a case which will inevitably land before the Sixth Circuit given

the stakes for both sides does not promote judicial economy. For all of these reasons, Dyck O’Neal

respectfully requests that the Court certify the controlling question of law presented in this

proceeding for immediate appeal.

                       V.      CONCLUSION AND REQUESTED RELIEF

          For all of these reasons, Dyck-O’Neal respectfully requests that the Court grant Dyck-

O’Neal’s request for reconsideration of the Court’s Order denying Dyck-O’Neal’s motion for

summary judgment. Alternatively, Dyck-O’Neal requests that the Court certify the controlling

issue of law regarding the applicability of the TCPA to the claims in this case for interlocutory

appeal.


    Dated: October 3, 2018                            Respectfully Submitted,

                                                      VARNUM LLP

                                                      /s/ Charity A. Olson
                                                      Charity A. Olson
                                                      300 N. 5th Ave., Suite 230
                                                      Ann Arbor, Michigan 48104
                                                      Tel: (734) 372-2914
                                                      Fax: (734) 372-2940
                                                      caolson@varnumlaw.com




	                                                14
Case 1:17-cv-00335-GJQ-RSK ECF No. 56 filed 10/03/18 PageID.538 Page 15 of 15



                                     CERTIFICATE OF SERVICE

          I, Charity A. Olson, hereby state that on October 3, 2018, I electronically filed the foregoing

document with the Clerk of the Court using the ECF system, which will send notification of such

filing to all attorneys of record.

    Dated: October 3, 2018                              Respectfully Submitted,

                                                        VARNUM LLP

                                                        /s/ Charity A. Olson
                                                        Charity A. Olson
                                                        300 N. 5th Ave., Suite 230
                                                        Ann Arbor, Michigan 48104
                                                        Tel: (734) 372-2914
                                                        Fax: (734) 372-2940
                                                        caolson@varnumlaw.com




	                                                  15
